                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



STACEY SELLNER,

                   Petitioner,



v.                                    ORDER
                                      Civil File No. 18-1423 (MJD/TNL)

WARDEN BARNES,

                   Respondent.

Stacey Sellner, pro se.



      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Tony N. Leung dated

October 4, 2018. Petitioner Stacey Sellner filed objections to the Report and

Recommendation.

      Pursuant to statute, the Court has conducted a de novo review upon the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court adopts the Report and Recommendation of United States Magistrate Judge

Leung dated October 4, 2018.



                                         1
     Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

     1. The Court ADOPTS the Report and Recommendation of United States
        Magistrate Judge Tony N. Leung dated October 4, 2018 [Docket No. 4].

     2. This matter is DISMISSED WITHOUT PREJUDICE for lack of
        jurisdiction.

     LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: December 4, 2018             s/ Michael J. Davis
                                    Michael J. Davis
                                    United States District Court




                                      2
